DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. A method comprising:
obtaining temporal measurements associated with a heterogeneous material (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
building a numerical model of a material by assigning initial approximations based on the temporal measurements (abstract; mathematical concepts; mathematical calculations);
modifying the numerical model to create a modified numerical model (abstract; mathematical concepts; mathematical calculations);
(abstract; mathematical concepts; mathematical calculations);
determining a reward, a penalty, or a modification based on a quality of a fit between the temporal measurements and the simulated temporal measurements (abstract; mathematical concepts; mathematical calculations); and
updating the numerical model based on the reward, the penalty, or the modification (abstract; mathematical concepts; mathematical calculations).

2. The method of claim 1, wherein the temporal measurements comprise at least one of first temporal measurements associated with transport of energy, mass, or momentum and second temporal measurements associated with gradients resulting from the transport (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
3. The method of claim 2, wherein the first temporal measurements comprise currents, flow rates, or fluxes (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
4. The method of claim 2, wherein the second temporal measurements comprise pressure gradients, voltage gradients, potential gradients, or chemical gradients (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).

(merely recited further details of abstract limitations).
6. The method of claim 1, further comprising further modifying the numerical model using at least one of a machine learning algorithm, a data-driven method, or a computational module (abstract; mathematical concepts; mathematical calculations).
7. The method of claim 1, further comprising further determining the reward, the penalty, or the modification using at least one of a machine learning algorithm, a data-driven method, or a computational module (abstract; mathematical concepts; mathematical calculations).
8. The method of claim 1, further comprising tracking rewards, penalties, or modifications for a plurality of iterations (merely recited further details of abstract limitations).
9. The method of claim 8, further comprising storing experiences based on the tracking (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
10. The method of claim 9, further comprising learning policies or procedures based on the experiences (abstract; mathematical concepts; mathematical calculations).

Regarding claims 11-17, see the foregoing rejections of claims 1-7, respectively, for all limitations except the following, since otherwise claims 11-17 are essentially just apparatus versions of method claims 1-7, with clearly corresponding limitations:
11. An apparatus comprising:
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and
a processor coupled to the memory and configured to (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea): 
	... (limitations similar to those of claim 1) .

Regarding claim 18, see the foregoing rejections of claims 8-10.

Regarding claims 19-20, see the foregoing rejections of claims 1-2, respectively, for all limitations except the following, since otherwise claims 19-20 are essentially just computer-readable medium versions of method claims 1-2, with clearly corresponding limitations:
19. A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea):
... (limitations similar to those of claim 1) .





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Ravalec-Dupin et al. (2005/0010383).
Regarding claim 1, Le Ravalec-Dupin et al. disclose a method comprising:
obtaining temporal measurements (observed fractional flows; see paragraph 55) associated with a heterogeneous material (the material of heterogeneous underground zones, such as oil reservoirs; see paragraphs 2 and 41);
building a numerical model (the first iteration of the simulation in stage 1 that is responsive to measurements; see paragraph 55) of a material (the subsurface material of the reservoir; see paragraphs 2 and 41) by assigning initial approximations based on the temporal measurements;
modifying the numerical model to create a modified numerical model (the second iteration of the simulation in stage 1 that is responsive to measurements; see paragraph 55);
generating simulated temporal measurements using the modified numerical model (this is met either by the values of the second iteration of the simulation in stage 1 that is responsive to measurements (see paragraph 55 and previous remark); or (if the fractional flows are not measured directly) by values corresponding to measurable variables implicit in said second iteration);
determining a reward, a penalty, or a modification (“correction”; see paragraph 55) based on a quality of a fit between the temporal measurements and the simulated temporal measurements; and
updating the numerical model based on the reward, the penalty, or the modification (the iterate of the model after the correction is applied; see paragraph 55).

Regarding claim 2, Le Ravalec-Dupin et al. disclose the method of claim 1, wherein the temporal measurements comprise at least one of first temporal measurements associated with transport of energy, mass (fractional flow is associated with mass transport; see paragraph 55), or momentum and second temporal measurements associated with gradients resulting from the transport.
Regarding claim 3, Le Ravalec-Dupin et al. disclose the method of claim 2, wherein the first temporal measurements comprise currents, flow rates, or fluxes (fractional flows; see paragraph 55).
Regarding claim 6, Le Ravalec-Dupin et al. disclose the method of claim 1, further comprising further modifying the numerical model using at least one of a machine learning algorithm, a data-driven method, or a computational module (the calculations made at stage 2; see paragraphs 44 and 57 et seq.).
Regarding claim 7, Le Ravalec-Dupin et al. disclose the method of claim 1, further comprising further determining the reward, the penalty, or the modification using at least one of a machine learning algorithm, a data-driven method, or a computational module (the algorithm used o estimate the correction; see paragraphs 41 and 55).
Regarding claim 8, Le Ravalec-Dupin et al. disclose the method of claim 1, further comprising tracking rewards, penalties, or modifications for a plurality of iterations (see paragraph 55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 9, 11-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ravalec-Dupin et al. (2005/0010383).
Regarding claim 9, see the foregoing rejections of claims 1 and 8, for limitations recited therein.
Regarding claim 9, Le Ravalec-Dupin do not disclose storing experiences based on the tracking.
Examiner takes official notice that it is well-known and common knowledge to store experiences based on tracking of data and simulations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Le Ravalec-Dupin et al. such that the method further comprised storing experiences based on the tracking, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 11, Le Ravalec-Dupin et al. do not disclose 
a memory; and
a processor coupled to the memory and configured to: 
... (limitations similar to those of claim 1).

Examiner takes official notice that it is well-known and common knowledge to include a memory and a processor coupled to a memory configured to perform a method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Le Ravalec-Dupin et al. such that the apparatus further comprised a memory; and a processor coupled to the memory and configured to: ... (limitations similar to those of claim 1), because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claims 19-20, see the foregoing rejections of claims 1-2, respectively, for all limitations except the following, since otherwise claims 19-20 are essentially just computer-readable medium versions of method claims 1-2, with clearly corresponding limitations:
Regarding claim 19, Le Ravalec-Dupin et al. do not disclose a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to:
... (limitations similar to those of claim 1).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Le Ravalec-Dupin et al. such that the apparatus further comprised a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: ... (limitations similar to those of claim 1), because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ravalec-Dupin et al. (2005/0010383), in view of Usadi et al. (2013/0096898).
Regarding claims 4-5 and 14-15, see the foregoing rejections of claims 1-2 and 11-12, for limitations recited therein.
Regarding claim 4, Le Ravalec-Dupin et al. do not disclose the second temporal measurements comprising pressure gradients, voltage gradients, potential gradients, or chemical gradients.
Usadi et al. disclose performing measurements of pressure gradients (paragraphs 94-95 and 134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Le Ravalec-Dupin et al. to include measurements of pressure gradients as second temporal measurements, similarly to the invention of Usadi et al., in order to enable or improve characterization of permeability, as suggested by Usadi (paragraphs 94-95, and 134).
(see the foregoing rejection of claim 2) and second simulated temporal measurements (see modification in the foregoing rejection of claim 4), wherein the first simulated temporal measurements are associated with the first temporal measurements (see the foregoing rejection of claim 2), and wherein the second simulated temporal measurements are associated with the second temporal measurements (see modification in foregoing rejection of claim 4).

Regarding claims 14-15, see the foregoing rejections of claims 4-5 respectively.


Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Ravalec-Dupin et al. (2005/0010383), in view of Borrel et al. (2018/0004865).
Regarding claims 10 and 18, see the rejections of claims 1, 8, and 11, for limitations recited therein. 
Regarding claim 10, Le Ravalec-Dupin et al. do not disclose learning policies or procedures based on the experiences.
Borrel et al. disclose applying machine learning based on empirical and computational experiences (see paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Le Ravalec-Dupin et al. to further comprise learning policies or procedures based on the experiences, similarly to the invention of Borrel et al., in order to improve the model, as suggested by Borrel et al. (see paragraph 69).

Regarding claim 18, see the foregoing rejections of claims 8-10.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852           

/ROY Y YI/               Primary Examiner, Art Unit 2852